DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/20 has been entered.
 
Status of Claims
The amendment of 03/03/20 has been entered. Claims 1-13 are currently pending in the application. Claims 2, 3 and 5 have been withdrawn for being drawn to nonelected species. Claims 1, 4 and 6-13 are considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over HAGLE (GB 2,240,822, provided by Applicant on 02/24/17 IDS) in view of FITZPATRICK (US 10,273,821).
Regarding claim 1, HAGLE discloses a wall arrangement for a gas turbine engine (Figs. 3-4), comprising: 
an annular wall comprising a plurality of circumferential wall segments (54, claim 15 line 2), adjacent ones of the circumferential wall segments having opposing first and second end wall portions (52) which define a separating gap (50) therebetween, 
the separating gap including a saddle portion (formed by 68) which faces radially outwards (Figs. 3-4, pg. 8 lines 12-13) and comprises a first sealing face (one 68) on the first end wall portion and a second sealing face (other 68) on the second end wall portion, the first sealing face being inclined with respect to the second sealing face (Figs. 3-4); and, 
a longitudinal seal member (70) having a curved sealing surface (Figs. 3-4) located within the saddle portion (Figs. 3-4), wherein the curved sealing surface contacts either or both of the first sealing face and the second sealing face along a length of the saddle portion in use (Figs. 3-4).
HAGLE does not disclose the flow passages as claimed.
However, FITZPATRICK teaches a seal member (100’, Fig. 8) includes a plurality of flow passages (108a,108b,108c,112a,112b) extending from an outboard side to an inboard side (Fig. 8), 
wherein the flow passages pass through a central portion of a main body (100’) of the seal member to provide fluid communication from one side to the other (Fig. 8),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flow passage taught by FITZPATRICK to the longitudinal seal member of HAGLE to permit cooling air to flow through the seal member and remove heat from the same to allow the seal member to withstand greater temperatures which allows operation of the turbine at higher temperatures to improve efficiency.
The above underlined limitation is considered as functional language. FITZPATRICK discloses all the structural components of the seal member, which are read on those of the instant invention. Therefore, the seal member of FITZPATRICK is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 4, HAGLE as modified teaches the wall arrangement as claimed in claim 1.
HAGLE as currently modified teaches wherein the flow passages (FITZPATRICK 108a,108b,108c,112a,112b) include an inlet (108a,108b,108c) and an outlet (112a,112b), wherein the inlet and the outlet are on opposing sides of the main body (Fig. 8).
Regarding claim 6, HAGLE as modified teaches the wall arrangement as claimed in claim 1.
FITZPATRICK previously taught the flow passages (108a,108b,108c,112a,112b) in the seal member (100’, Fig. 8).
FITZPATRICK further teaches wherein the seal member (100’) includes an internal cavity (110) which extends along a length (from end 128 to end 130) of the longitudinal seal member.
	In applying the previous teaching of FITZPATRICK to HAGLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flow passages and internal cavity taught by FITZPATRICK to the longitudinal seal member of HAGLE to permit cooling air to flow through the seal member and remove heat from the same to allow the seal member to withstand greater temperatures which allows operation of the turbine at higher temperatures to improve efficiency.
Regarding claim 7, HAGLE as modified teaches the wall arrangement as claimed in claim 6.
HAGLE as currently modified teaches wherein the flow passages (FITZPATRICK 108a,108b,108c,112a,112b) connect with the internal cavity (110) to provide the fluid communication.
The above underlined limitation is considered as functional language. HAGLE as modified teaches all the structural components of the seal member, which are read on those of the instant invention. Therefore, the seal member of HAGLE as modified is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 8, HAGLE as modified teaches the wall arrangement as claimed in claim 7.
HAGLE as currently modified teaches the longitudinal seal member comprises a plurality of axially distributed inlet flow passages (FITZPATRICK 108a,108b,108c) and outlet flow passages (112a,112b).
Regarding claim 9, HAGLE as modified teaches the wall arrangement as claimed in claim 8.
HAGLE as currently modified teaches wherein the axially distributed inlet flow passages (FITZPATRICK 108a,108b,108c) and the axially distributed outlet flow passages (112a,112b) are axially offset (Fig. 8) so that there is no direct line of sight through the longitudinal seal member.
Regarding claim 10, HAGLE as modified teaches the wall arrangement as claimed in claim 4.
HAGLE as currently modified teaches the longitudinal seal member comprises a plurality of axially distributed inlet flow passages (FITZPATRICK 108a,108b,108c) and a plurality of axially distributed outlet flow passages (112a,112b), wherein the axially distributed inlet flow passages and the axially distributed outlet flow passages are arranged in axially distributed groups (Fig. 8).
Regarding claim 11, HAGLE as modified teaches the wall arrangement as claimed in claim 10.
FITZPATRICK previously taught the flow passages.
While FITZPATRICK does not explicitly teach one group of the axially distributed inlet flow passages is arranged along a mid-portion of the seal member, FITZPATRICK does teach that the inlet flow passages (108) may be arranged with any part of the cavity (col. 8 lines 53-55).
In applying the previous teaching of FITZPATRICK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try arranging one group of the axially distributed inlet flow passages taught by FITZPATRICK to be along a mid-portion of the 
It is noted that Applicant has not disclosed that arranging one group of inlet flow passages along a mid-portion of the seal member provides an advantage, is used for a particular purpose, solves a stated problem, or produces an unexpected result.
HAGLE as currently modified teaches wherein one axially distributed group of the axially distributed inlet flow passages is arranged along a mid-portion of the longitudinal seal member.
Regarding claim 12, HAGLE as modified teaches the wall arrangement as claimed in claim 10.
FITZPATRICK previously taught the flow passages.
While FITZPATRICK does not explicitly teach one axially distributed group of the axially distributed outlet flow passages are provided towards an upstream end of the longitudinal seal member, FITZPATRICK does teach that the outlet flow passages (112) may be in fluid communication with any portion of the cavity (col. 8 lines 60-62).
In applying the previous teaching of FITZPATRICK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try placing the outlet flow passages the outlet flow passages taught by FITZPATRICK towards an upstream end of the longitudinal seal member of HAGLE, to ensure adequate cooling to the upstream end of the seal member as the upstream end of the seal member is exposed to higher temperatures.
It is noted that Applicant has not disclosed that providing one group of outlet flow passages towards an upstream end of the seal member provides an advantage, is used for a particular purpose, solves a stated problem, or produces an unexpected result. 
HAGLE as currently modified teaches wherein one group of outlet flow passages are provided towards an upstream end of the longitudinal seal member.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HAGLE (GB 2,240,822, provided by Applicant on 02/24/17 IDS) in view of JOHNSON CAMPINO (US 2008/0213096, supplied by Applicant on 09/20/2019 IDS).
Regarding claim 13, HAGLE discloses a wall arrangement for a gas turbine engine (Figs. 3-4), comprising: 
an annular wall comprising a plurality of circumferential wall segments (54, claim 15 line 2), adjacent ones of the circumferential wall segments having opposing first and second end wall portions (52) which define a separating gap (50) therebetween, 
the separating gap including a saddle portion (formed by 68) which faces radially outwards (Figs. 3-4, pg. 8 lines 12-13) and comprises a first sealing face (one 68) on the first end wall portion and a second sealing face (other 68) on the second end wall portion, the first sealing face being inclined with respect to the second sealing face (Figs. 3-4); and, 
a longitudinal seal member (70) having a curved sealing surface (Figs. 3-4) located within the saddle portion (Figs. 3-4), wherein the curved sealing surface contacts either or both of the first sealing face and the second sealing face along a length of the saddle portion in use (Figs. 3-4).
HAGLE does not disclose the flow passages as claimed.
	However, JOHNSON CAMPINO teaches a longitudinal seal member (40) includes a plurality of flow passages (30-I,30-II,30-III, Fig. 5) extending from an outboard side to an inboard side (Fig. 3), 
wherein the flow passages pass through a central portion of a main body (41) of the longitudinal seal member to provide fluid communication from one side to the other (Fig. 5);
wherein the flow passages include an inlet (30-I) and an outlet (30-III), wherein the inlet and the outlet are on opposing sides of the main body (Fig. 5);
wherein the longitudinal seal member (40) includes a downstream end face (at 46-II) and a cavity (42) includes an outlet flow passage (open end of hollow profile 42) through the downstream end face (Fig. 5),
in order to be able to cool the sealing element internally by means of a cooling fluid flow (0013 lines 7-8) so that the sealing element can, as a consequence, be exposed to a higher temperature of the adjacent main flow than would be the case without cooling (0014 lines 5-9).

The above underlined limitation is considered as functional language. HAGLE as modified teaches all the structural components of the seal member, which are read on those of the instant invention. Therefore, the seal member of HAGLE as modified is capable of performing the same desired functions as the instant invention having been claimed.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 03/03/2020.
Applicant’s arguments that JOHNSON CAMPINO and FITZPATRICK fail to disclose “the separating gap including a saddle portion which faces radially outwards…the first sealing face being inclined with respect to the second sealing face,” see bottom of pg. 5 to top of pg. 6, have been fully considered but they are not persuasive because neither reference is relied upon to teach the recited limitations in the current rejection outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUWABARA (US 6,270,311) teaches a seal member with flow passages.
ALFORD (US 6,893,214) teaches shroud segments with an outward facing saddle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747